Citation Nr: 0732102	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from April 1960 to May 1983.  
The veteran's service personnel records reflect his receipt 
of the Combat Action Ribbon and Purple Heart, among other 
awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision in which the RO denied 
reopening the veteran's claim for service connection for a 
back disability.  The veteran filed a notice of disagreement 
(NOD) in October 2002.  A September 2003 statement of the 
case (SOC) reflects that the RO later reopened the veteran's 
claim but denied the claim for service connection for a back 
disability on the merits.  The veteran filed a substantive 
appeal pertaining to this issue (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in November 2003.  

In May 2005, the Board reopened the veteran's claim for 
service connection for a back disability on the basis that 
new and material evidence had been received, and remanded to 
the RO (via the Appeals Management Center in Washington, DC) 
the claim for service connection for a back disability, on 
the merits, for further development of the evidence and 
readjudication on the merits.   Following completion of the 
Board's requested actions, the AMC continued the denial of 
the veteran's claim for service connection for a back 
disability (as reflected in the May 2007 supplemental SOC 
(SSOC)), and returned the matter to the Board for appellate 
consideration.

As a final preliminary matter, the Board points out that, 
after the issuance of the May 2007 SSOC, copies of private 
treatment records were associated with the veteran's claims 
file.  After reviewing the evidence, the Board finds that it 
may proceed without remanding the claim to the RO because 
this additional evidence is duplicative of evidence the RO 
had already considered in the May 2007 SSOC.  See 38 C.F.R. 
§§ 19.3, 19.37 (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A back disability was not manifested in service, and 
there is no competent evidence or opinion of a relationship 
between active service and the back disability diagnosed many 
years post service (to include medical evidence that 
arthritis was manifested to a compensable degree within the 
first post-service year).


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As regards the claim for service connection for a back 
disability, a pre-rating, June 2001 letter from the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate this service 
connection claim, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Although the veteran has not 
explicitly been advised to provide any evidence in his 
possession that pertains to his service connection claim, 
consistent with Pelegrini, the claims file reflects that the 
appellant has submitted and/or identified evidence in support 
of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  While it 
was not until a March 2006 letter, the RO informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, the timing of this notice is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective is being, or is to be, assigned.


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's available service medical records, private 
treatment records, VA outpatient treatment records from the 
VA Medical Centers (VAMC) in Fayetteville and Durham, North 
Carolina, and reports of VA examinations dated in March 1989 
and May 2007.  The Board notes that the RO submitted 
additional requests to the National Personnel Records Center 
(NPRC) concerning additional service medical records 
identified by the veteran.  However, these requests for 
additional service medical records were negative and did not 
yield any information pertinent to the matter on appeal.  
Under these circumstances, the Board finds that VA has 
fulfilled its duty to attempt to obtain any additional 
service medical records, and that no further action in this 
regard is warranted.  Also of record and considered in 
connection with the claim are statements submitted by the 
veteran and by his representative, on his behalf. 

In summary, in connection with the RO's consideration of the 
matter on appeal, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.   See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The veteran contends that he suffers from a back disability 
as a residual of in-service back injury.  However, after 
considering all pertinent evidence in light of the above-
noted criteria, the Board finds that the claim for service 
connection for a back disability must be denied.

Available service medical records reflect that the veteran 
had an acute episode of chronic lumbar strain in December 
1975.  In a December 1975 service treatment record, the 
veteran indicated that he awoke with low back pain three 
weeks ago, did not recall any trauma or injury, and was in a 
motor vehicle accident in 1969.  The report of an December 
1975 in-service X-ray includes a notation that the veteran 
complained of intermittent back pain following an injury 
several years before and that lumbar spine X-ray findings 
were within normal limits. 

A March 1989 VA examiner's objective findings included full 
range of lumbar motion with tenderness.  

The report of a July 2000 VA X-ray reflects findings of early 
degenerative changes, disc space narrowing at L5-S1, and 
small spurs in the lower lumbar spine. 

A March 2001 private treatment note reflects complaints of 
chronic low back pain with radicular symptoms.  The report of 
a March 2001 private MRI study revealed circumferential disc 
bulging at L1-2 and to a lesser extent at L2-3 and L4-5, mild 
narrowing of the AP dimension of the canal at L1-2, but no 
frank spinal stenosis at any level, and mild narrowing of the 
inferior aspect of the L4-5 neural foramina.  A March 2001 
private X-ray report reflects findings of mild discogenic 
degenerative changes in the lumbar spine and possible 
osteopenia.

VA outpatient treatment records dated in July 2003, March 
2004, and July 2006 reflect complaints of chronic back pain 
and findings of degenerative joint disease as well as note 
that the veteran was given a TENS unit for pain.  A report of 
an August 2003 VA X-ray revealed findings of mild generalized 
disc bulge at L4 without stenosis.

In a March 2005 treatment record, a private treatment 
provider noted complaints of chronic low back pain and 
assessed degenerative joint disease of the lumbar spine .  

The report of an April 2005 private MRI study reflects 
findings of broad based disc bulge with bilateral 
degenerative fact joint disease and a superimposed left 
lateral disc/osteophyte complex demonstrated at L1-L2; marked 
left neural foraminal narrowing and mild right neural formal 
narrowing present at L1-L2 without stenotic central canal; 
board based disc bulges with bilateral degenerative facet 
joint disease and mild bilateral symmetrical neural foraminal 
narrowing are demonstrated at L4-L5, L3-L4, and L2-L3 without 
focal disc hernation or central canal stenosis; and signal 
changes consistent with disc dessication within L5, L3-L4, 
L2-L3, and L1-L2 disc spaces. 

The report of a May 2007 VA examination reflects the 
examiner's diagnosis of degenerative disc disease of the 
lumbar spine with radiculopathy.  After reviewing the 
veteran's claim file and conducting the examination, the 
examiner responded to VA's request for a medical opinion on 
the question of whether the veteran's current lumbar spine 
disability was due to or a result of a lumbar condition 
during military service by indicating that he "cannot 
resolve this issue without resort to mere speculation"

As indicated above, in this case, the available service 
medical records do not show that the veteran had a chronic 
back disability during active service and only document one 
instance of acute lumbar strain during 1975.  Hence, no 
chronic back disability was shown in service.  

Even if the Board were to accept, as credible, the veteran's 
current assertions that he had various back injuries during 
service (in light of 38 U.S.C.A. § 1154(b)), there is no 
competent and persuasive evidence of a nexus between the 
veteran's current back disability and service.  

Objective medical findings of a back disability-degenerative 
changes-were first shown more than 10 years after separation 
from active service.  As such, degenerative joint disease 
(arthritis) may not be presumed to have been incurred during 
service.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Further, in the only medical opinion to address the etiology 
of the veteran's current back disability, the May 2007 VA 
examiner was unable to comment on the existence of any 
medical relationship between the veteran's current back 
disability and active service without resorting to mere 
speculation.  Clearly, this comment is unsupportive of the 
claim, and written in terms which effectively precludes the 
application of the benefit-of-the doubt doctrine.  See 38 
C.F.R. § 3.102 (specifying that reasonable doubt means a 
substantial doubt and within the range of possibility as 
distinguished from pure speculation or remote possibility); 
hence, service connection may not be granted based on 
resorting to pure speculation or even remote possibility.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical evidence or opinion that would, in fact, 
support the claim.

In additional to the documented medical evidence, in 
adjudicating the claim, Board has considered additional the 
assertions advanced by the veteran, as well as those advanced 
by his representative, on his behalf; however, none of these 
assertions provide a basis for allowance of the claim.  To 
the extent that such assertions are being offered to 
establish a relationship between in-service injury and back 
disability diagnosed post-service, the Board emphasizes that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Laypersons without the 
appropriate medical training or expertise simply are not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard has any probative value.  

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


